DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed June 21, 2022 has been entered. Claims 1, 3, 4, 6-8, 12-17, 20-22, 24, and 27-37 are pending in the application. Claims 2, 5, 9-11, 18, 19, 23, 25, and 26 are noted as cancelled. Claims 1, 3, 4, 6-8, 12-14, 16, 17, 20, and 24 are noted as currently amended. Claims 27-37 are noted as newly added. Applicant’s amendments with the further Examiner’s Amendment below overcomes all rejections in the Office Action mailed February 22, 2022 and places the application in condition for allowance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Kevin McGrath on August 4, 2022.
The application has been amended as follows: 

On claim 1 line 9, please remove “an” between “processor,” and “impairment” and please add --the-- between “processor,” and “impairment”.

On claim 3 line 1, please remove “an” between “determining” and “impairment” and please add --the-- between “determining” and “impairment”.

On claim 4 line 1, please remove “an” between “determining” and “impairment” and please add --the-- between “determining” and “impairment”.

On claim 12 line 5, please remove both “an” between “determining” and “impairment” and please add --the-- between both “determining” and “impairment”.

On claim 14 line 3, please remove “an” between “determining” and “impairment” and please add --the-- between “determining” and “impairment”.

On claim 30 line 3, please add --second-- between “displaying a” and “user control”.

On claim 30 line 4, please add --second-- between “the” and “user control”.

On claim 30 line 7, please add --second-- between “of the” and “user control”.

On claim 30 line 8, please add --second-- between “whether the” and “user control”.

On claim 32 line 1, please remove “a” between “by” and “processor” and please add --the-- between “by” and “processor”.

On claim 35 line 4, please remove “a” between “identifying” and “stimulant” and please add --the-- between “identifying” and “stimulant”.

On claim 35 line 6, please add --the-- between “identifying” and “cannabis”.

On claim 37 line 2, please remove “a” between “by” and “processor” and please add --the-- between “by” and “processor”.

On claim 37 line 3, please add --the-- between “identifying” and “cannabis”.

REASONS FOR ALLOWANCE
Claims 1, 3, 4, 6-8, 12-17, 20-22, 24, and 27-37 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 20, and 34 are allowed as the best possible combination of prior arts fails to expressly teach the limitations as a whole, specifically, the combination of executing a video game to test a user’s sense of timing to collect performance data and using the under and overpredictions of the user to execute a subsequent game or identify broadly or specifically a first and second class or type of substance affecting a user based on the user’s under and overpredictions.
Dependent claims 3, 4, 6-8, 12-17, 21-22, 24, 27-33, and 35-37 are allowable by virtue of their dependency from the independent claims above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORRELL T FRENCH whose telephone number is (571)272-8162. The examiner can normally be reached M-Th 7:30am-5pm; Alt Fri 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.T.F./Examiner, Art Unit 3715                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715